Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on November 13, 2019 for application number 16/682,538. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
3.	Claims 1-14 are presented for examination.
Priority
4.	This application discloses and claims only subject matter disclosed in prior application no PCT/JP2018/018296, filed on May 11, 2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-021191, filed on February 8, 2018 and Application No. JP 2017-114572, filed on June 9, 2017.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on November 13, 2019 and July 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over HIBINO KATSUHIKO(Machine translation of JP 2009069900 A)(hereinafter Hibino) in view  of YAMAMOTO KINJI et al. (Machine translation of JP 2016196217 A)(hereinafter Yamamoto) in further view of SATO(US 2017/0151910 A1)(hereinafter Sato).
Regarding claim 1, Hibino discloses a map points-of-change detection device [See Figs. 1-4 and par.  0014 regarding vehicle navigation device ] comprising: 
a camera that is configured to capture an image of an area around a vehicle, the camera being provided in the vehicle[See Fig. 1 and par. 0014, 0018, 0025, 0034-0035 regarding in-vehicle camera 4  is provided at a position such as the back side of a rear-view mirror so that the road ahead in the traveling direction of the vehicle is included in the imaging range. The in-vehicle camera 4 repeatedly captures an image of the road in front of the vehicle in accordance with the instruction from the control unit 5, and outputs a signal representing the captured image of the road in front of the vehicle to the control unit 5…]; and 
a map storage portion that is configured to store a road map including a road surface map[See Fig. 1 and par. 0014, 0016, 0019, 0024-0025, 0027-0028, 0030, 0040, 0050-0051 regarding the map data storage unit 2 is for inputting road map data for drawing a road map such as road data and background data into the control unit 5. Further, as will be described later, when the updated data of the road map is received from the external data management server, the updated data is stored.In order to read / write the road map data in this way, a readable / writable hard disk, DVD-RW, DVD-RAM, or the like is used as the storage medium of the map data storage unit 2.].
  Hibino does not explicitly disclose a bird's-eye-view transformation section that is configured to transform the image captured by the camera into a bird's-eye view image.
However, the transformation of an image captured into a bird’s-eye view image was well known in the art at the time of the invention was filed as evident from the teaching of Yamamoto [See at least Figs. 2-3, 6-7, par. 0024, 0029, 0032-0039,  0045,   0054 regarding  acquisition unit 401 is configured to acquire a plurality of captured images captured by the plurality of cameras 16 as peripheral information indicating the situation around the vehicle 1. The image processing unit 402 generates a bird's-eye view image (see FIGS. 6 and 7) of the periphery of the vehicle 1 from above by converting the viewpoints of the plurality of captured images acquired by the acquisition unit 401 and synthesizing them. It is configured in…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hibino with Yamamoto teachings by including “a bird's-eye-view transformation section that is configured to transform the image captured by the camera into a bird's-eye view image” because this combination will have the [See Yamamoto: at least Figs. 2-3, 6-7, par. 0024, 0029, 0032-0039,  0045,   0054].
Further on, Yamamoto teaches a collation processing section that is configured to determine whether a point of change in the road surface map exits by collating the bird's-eye view image with the road surface map, the point of change being a position at which a change has occurred on an actual road surface[See Yamamoto: at least Figs. 2-3, 6-8, par. 0024, 0029, 0032-0039,  0042, 0045,   0055-0060 regarding When the predetermined image presentation condition is satisfied when the vehicle 1 starts from a stop, the read processing unit 404 transfers a past bird's-eye view image (a bird's-eye view image when the vehicle is stopped, FIG. 6) from the bird's-eye view image memory 14 g (RAM 14c, EEPROM 14f). See) is configured to read. Then, the comparison processing unit 405 has a past bird's-eye view image read from the bird's-eye view image memory 14g (a bird's-eye view image when the vehicle is stopped, see FIG. 6) and a current bird's-eye view image (a bird's-eye view image at the time of starting) generated at the time of starting. 7) is configured to be compared. The image presentation conditions include, for example, that the drive source DS is turned from off to on, and that the gear of the vehicle 1 is switched from the stop gear to the running gear while the drive source DS is on. Can be considered.Even under such image presentation conditions, the position of the camera 16 is maintained at a predetermined position in order to ensure the reliability of the bird's-eye view image, that is, all the doors of the vehicle 1 as in the above storage conditions. May be required to be closed (or locked)… More specifically, the output unit 406 is based on the difference between the past bird's-eye view image as the first peripheral information (see FIG. 6) and the current bird's-eye view image as the second peripheral information (see FIG. 7). The difference image (see FIG. 8) is configured to be displayed on the display device 8.In the difference image IM3 of FIG. 8, as an example, the difference between the bird's-eye view image IM1 of FIG. 6 as the past bird's-eye view image and the bird's-eye view image IM2 of FIG. 7 as the current bird's-eye view image, that is, placed around the vehicle 1. A mark M2 indicating an obstacle is displayed…].
 Hibino and Yamamoto do not explicitly disclose a collation region identification section that is configured to determine a region for collation in a width direction of the vehicle from the bird's-eye view image based on a total number of traffic lane lines detected from the bird's-eye view image.  
However, determining a region or area for collation based on a total number of traffic lane lines detected from an image was well known in the art at the time of the invention was filed as evident from the teaching of Sato [See at least Fig. 2,  par. 0051, 0063-0066, 0074 regarding  In FIG. 2, a XY rectangular coordinate system is shown with a lateral direction (a width direction of the vehicle 2) of the display surface G, seen from the driver, being taken along an X-axis direction, and a longitudinal direction (a vertical direction of the vehicle 2) of the display surface G, seen from the driver, being taken along a Y-axis direction… The traveling road overlook image L is an image illustrating the vehicle 2 and the traveling road where the vehicle 2 runs, in a bird's-eye view. In FIG. 2, the traveling road overlook image L includes: division line objects Lm1, Lm2 indicative of division lines of the traveling road on which the vehicle 2 runs and which has three traffic lanes on each side; and traffic zone boundary line object Ls1, Ls2 indicative of vehicle traffic zone boundary lines of the traveling road.  In the traveling road overlook image L, a region between the division line objects Lm1, Lm2 corresponds to a driving lane R1 on which the vehicle 2 runs.  Further, a region between the division line object Lm1 and the traffic zone boundary line object Ls1 corresponds to a left adjacent traffic lane R2 with respect to the driving lane R1.  A region between the division line object Lm2 and the traffic zone boundary line object Ls2 corresponds to a right adjacent traffic lane R3 with respect to the driving lane R1.  If the number of traffic lanes of the traveling road where the vehicle 2 runs changes, the traveling road overlook image L also changes...].
a collation region identification section that is configured to determine a region for collation in a width direction of the vehicle from the bird's-eye view image based on a total number of traffic lane lines detected from the bird's-eye view image” because this combination will have the advantage of providing a method based on number of traffic lanes lines when collating imagery in a vehicle image display device [See Sato: at least Fig. 2,  par. 0051, 0063-0066, 0074].
Regarding claim 10, Hibino, Yamamoto and Sato teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Hibino and Sato teach or suggest further comprising: a vehicle position detection section that detects a position of the vehicle [See Hibino: Fig. 1, par. 0014-0015 regarding the position detection unit 1 is composed of a well-known geomagnetic sensor, a gyro sensor, a vehicle speed sensor, a GPS sensor that detects the position of the vehicle based on radio waves from satellites, and the like. Since each of these has an error of different properties, they are configured to be used while being complemented by a plurality of sensors. Depending on the accuracy of each sensor, the position detection unit 1 may be composed of some of the above-mentioned sensors. See Sato: Fig. 1 and par. 0033 regarding autonomous driving ECU 31 acquires positional information of the vehicle 2 from a measurement result of the GPS receiver 23. ]; and  
a map generation section that generates a map from the bird's-eye view image by setting a map image determined based on the bird's-eye view image as the map image at the position of the vehicle when the image from which the bird's-eye view image is generated is captured[See Hibino: Fig. 1 and par. 0012, 0016, 0027, 0047-0051 regarding the map data storage unit 2 is for inputting road map data for drawing a road map such as road data and background data into the control unit 5.Further, as will be described later, when the updated data of the road map is received from the external data management server, the updated data is stored… Furthermore, since the external data management server stores not only points with different road shapes but also captured images showing the road conditions at those points, when updating the road map data, the actual road shape is determined by the captured images.  See Sato: at least Figs. 1-2,  par. 0051, 0063-0066, 0074, 0112 regarding  In FIG. 2, a XY rectangular coordinate system is shown with a lateral direction (a width direction of the vehicle 2) of the display surface G, seen from the driver, being taken along an X-axis direction, and a longitudinal direction (a vertical direction of the vehicle 2) of the display surface G, seen from the driver, being taken along a Y-axis direction… The traveling road overlook image L is an image illustrating the vehicle 2 and the traveling road where the vehicle 2 runs, in a bird's-eye view. In FIG. 2, the traveling road overlook image L includes: division line objects Lm1, Lm2 indicative of division lines of the traveling road on which the vehicle 2 runs and which has three traffic lanes on each side; and traffic zone boundary line object Ls1, Ls2 indicative of vehicle traffic zone boundary lines of the traveling road.  In the traveling road overlook image L, a region between the division line objects Lm1, Lm2 corresponds to a driving lane R1 on which the vehicle 2 runs.  Further, a region between the division line object Lm1 and the traffic zone boundary line object Ls1 corresponds to a left adjacent traffic lane R2 with respect to the driving lane R1.  A region between the division line object Lm2 and the traffic zone boundary line object Ls2 corresponds to a right adjacent traffic lane R3 with respect to the driving lane R1.  If the number of traffic lanes of the traveling road where the vehicle 2 runs changes, the traveling road overlook image L also changes...].  
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HIBINO KATSUHIKO(Machine translation of JP 2009069900 A)(hereinafter Hibino) in view  of YAMAMOTO KINJI et al. (Machine translation of JP 2016196217 A)(hereinafter SATO(US 2017/0151910 A1)(hereinafter Sato) and in further view of BRAUNSTEIN et al.(US 2017/0008521 A1)(hereinafter Braunstein).
Regarding claim 4, Hibino, Yamamoto and Sato teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Hibino, Yamamoto and Sato do not explicitly disclose wherein, the collation processing section performs distance transformation on the road surface map, and collates the road surface map after performing the distance transformation with the bird's-eye view image.  
However, performing distance transformation on a road map for processing the map and an image was well known in the art at the time of the invention was filed as evident from the teaching of Braunstein[See at least Figs. 74-88, par. 0497-0501 regarding  In some embodiments, generic visual features may be used as landmarks for the purpose of registering the position and orientation of a moving vehicle, in one drive (localization phase), relative to a map generated by vehicles traversing the same stretch of road in previous drives (mapping phase)… In the mapping phase, the disclosed systems (e.g., vehicles or server) may detect feature points (FPs) and compute their descriptors (e.g. using the FAST/BRISK/ORB detectors and descriptors or a detector/descriptor pair that was trained using the database discussed below).  The system may track FPs between frames in which they appear using their motion in the image plane and by matching their descriptors using e.g. Euclidean or Hamming distance in descriptor space.  The system may use tracked FPs to estimate camera motion and world positions of objects on which FPs were detected and tracked.  The system may classify FPs as ones that will likely be detected in future drives (e.g. FPs detected on momentarily moving objects, parked cars and shadow texture will likely not reappear in future drives).  This reproducibility classification (RC) may be a function of both the intensities in a region of the image pyramid surrounding the detected FP, the motion of the tracked FP in the image plane, the extent of viewpoints in which it was successfully tracked/detected and its relative 3D position…]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hibino, Yamamoto and Sato with Braunstein teachings by including “wherein, the collation processing section performs distance transformation on the road surface map, and collates the road surface map after performing the distance transformation with the bird's-eye view image” because this combination will have the advantage of providing a distance transformation method when collating imagery in a vehicle image display device [See Braunstein: at least Figs. 74-88, par. 0497-0501].

10.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HIBINO KATSUHIKO(Machine translation of JP 2009069900 A)(hereinafter Hibino) in view  of YAMAMOTO KINJI et al. (Machine translation of JP 2016196217 A)(hereinafter Yamamoto) in further view of BRAUNSTEIN et al.(US 2017/0008521 A1)(hereinafter Braunstein).
Regarding claim 5, Hibino discloses a map points-of-change detection device [See Figs. 1-4 and par.  0014 regarding vehicle navigation device ] comprising: 
a camera that is configured to capture an image of an area around a vehicle, the camera being provided in the vehicle [See Fig. 1 and par. 0014, 0018, 0025, 0034-0035 regarding in-vehicle camera 4  is provided at a position such as the back side of a rear-view mirror so that the road ahead in the traveling direction of the vehicle is included in the imaging range. The in-vehicle camera 4 repeatedly captures an image of the road in front of the vehicle in accordance with the instruction from the control unit 5, and outputs a signal representing the captured image of the road in front of the vehicle to the control unit 5…]; and 
 [See Fig. 1 and par. 0014, 0016, 0019, 0024-0025, 0027-0028, 0030, 0040, 0050-0051 regarding the map data storage unit 2 is for inputting road map data for drawing a road map such as road data and background data into the control unit 5. Further, as will be described later, when the updated data of the road map is received from the external data management server, the updated data is stored.In order to read / write the road map data in this way, a readable / writable hard disk, DVD-RW, DVD-RAM, or the like is used as the storage medium of the map data storage unit 2.].
Hibino does not explicitly disclose a bird's-eye-view transformation section that is configured to transform the image captured by the camera into a bird's-eye view image.
However, the transformation of an image captured into a bird’s-eye view image was well known in the art at the time of the invention was filed as evident from the teaching of Yamamoto [See at least Figs. 2-3, 6-7, par. 0024, 0029, 0032-0039,  0045,   0054 regarding  acquisition unit 401 is configured to acquire a plurality of captured images captured by the plurality of cameras 16 as peripheral information indicating the situation around the vehicle 1. The image processing unit 402 generates a bird's-eye view image (see FIGS. 6 and 7) of the periphery of the vehicle 1 from above by converting the viewpoints of the plurality of captured images acquired by the acquisition unit 401 and synthesizing them. It is configured in…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hibino with Yamamoto teachings by including “a bird's-eye-view transformation section that is configured to transform the image captured by the camera into a bird's-eye view image” because this combination will have the advantage of providing a method for bird’s eye view imagery in a vehicle monitoring device [See Yamamoto: at least Figs. 2-3, 6-7, par. 0024, 0029, 0032-0039,  0045,   0054].
 [See Yamamoto: at least Figs. 2-3, 6-8, par. 0024, 0029, 0032-0039,  0042, 0045,   0055-0060 regarding When the predetermined image presentation condition is satisfied when the vehicle 1 starts from a stop, the read processing unit 404 transfers a past bird's-eye view image (a bird's-eye view image when the vehicle is stopped, FIG. 6) from the bird's-eye view image memory 14 g (RAM 14c, EEPROM 14f). See) is configured to read. Then, the comparison processing unit 405 has a past bird's-eye view image read from the bird's-eye view image memory 14g (a bird's-eye view image when the vehicle is stopped, see FIG. 6) and a current bird's-eye view image (a bird's-eye view image at the time of starting) generated at the time of starting. 7) is configured to be compared. The image presentation conditions include, for example, that the drive source DS is turned from off to on, and that the gear of the vehicle 1 is switched from the stop gear to the running gear while the drive source DS is on. Can be considered.Even under such image presentation conditions, the position of the camera 16 is maintained at a predetermined position in order to ensure the reliability of the bird's-eye view image, that is, all the doors of the vehicle 1 as in the above storage conditions. May be required to be closed (or locked)… More specifically, the output unit 406 is based on the difference between the past bird's-eye view image as the first peripheral information (see FIG. 6) and the current bird's-eye view image as the second peripheral information (see FIG. 7). The difference image (see FIG. 8) is configured to be displayed on the display device 8.In the difference image IM3 of FIG. 8, as an example, the difference between the bird's-eye view image IM1 of FIG. 6 as the past bird's-eye view image and the bird's-eye view image IM2 of FIG. 7 as the current bird's-eye view image, that is, placed around the vehicle 1. A mark M2 indicating an obstacle is displayed…].

However, performing distance transformation on a road map for processing the map and an image was well known in the art at the time of the invention was filed as evident from the teaching of Braunstein[See at least Figs. 74-88, par. 0497-0501 regarding  In some embodiments, generic visual features may be used as landmarks for the purpose of registering the position and orientation of a moving vehicle, in one drive (localization phase), relative to a map generated by vehicles traversing the same stretch of road in previous drives (mapping phase)… In the mapping phase, the disclosed systems (e.g., vehicles or server) may detect feature points (FPs) and compute their descriptors (e.g. using the FAST/BRISK/ORB detectors and descriptors or a detector/descriptor pair that was trained using the database discussed below).  The system may track FPs between frames in which they appear using their motion in the image plane and by matching their descriptors using e.g. Euclidean or Hamming distance in descriptor space.  The system may use tracked FPs to estimate camera motion and world positions of objects on which FPs were detected and tracked.  The system may classify FPs as ones that will likely be detected in future drives (e.g. FPs detected on momentarily moving objects, parked cars and shadow texture will likely not reappear in future drives).  This reproducibility classification (RC) may be a function of both the intensities in a region of the image pyramid surrounding the detected FP, the motion of the tracked FP in the image plane, the extent of viewpoints in which it was successfully tracked/detected and its relative 3D position…]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hibino, Yamamoto and Sato with Braunstein teachings by including “wherein, the collation processing section performs distance transformation on the road surface map, and collates the road surface map after performing the distance transformation with the bird's-eye view image” because this combination will have the advantage of providing a distance transformation method when collating imagery in a vehicle image display device [See Braunstein: at least Figs. 74-88, par. 0497-0501].
Regarding claim 14,. Hibino, Yamamoto, Sato and Braunstein teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Further on, Hibino and Sato teach or suggest further comprising: a vehicle position detection section that detects a position of the vehicle [See Hibino: Fig. 1, par. 0014-0015 regarding the position detection unit 1 is composed of a well-known geomagnetic sensor, a gyro sensor, a vehicle speed sensor, a GPS sensor that detects the position of the vehicle based on radio waves from satellites, and the like. Since each of these has an error of different properties, they are configured to be used while being complemented by a plurality of sensors. Depending on the accuracy of each sensor, the position detection unit 1 may be composed of some of the above-mentioned sensors. See Sato: Fig. 1 and par. 0033 regarding autonomous driving ECU 31 acquires positional information of the vehicle 2 from a measurement result of the GPS receiver 23. ]; and  
a map generation section that generates a map from the bird's-eye view image by setting a map image determined based on the bird's-eye view image as the map image at the position of the vehicle when the image from which the bird's-eye view image is generated is captured[See Hibino: Fig. 1 and par. 0012, 0016, 0027, 0047-0051 regarding the map data storage unit 2 is for inputting road map data for drawing a road map such as road data and background data into the control unit 5.Further, as will be described later, when the updated data of the road map is received from the external data management server, the updated data is stored… Furthermore, since the external data management server stores not only points with different road shapes but also captured images showing the road conditions at those points, when updating the road map data, the actual road shape is determined by the captured images.  See Sato: at least Figs. 1-2,  par. 0051, 0063-0066, 0074, 0112 regarding  In FIG. 2, a XY rectangular coordinate system is shown with a lateral direction (a width direction of the vehicle 2) of the display surface G, seen from the driver, being taken along an X-axis direction, and a longitudinal direction (a vertical direction of the vehicle 2) of the display surface G, seen from the driver, being taken along a Y-axis direction… The traveling road overlook image L is an image illustrating the vehicle 2 and the traveling road where the vehicle 2 runs, in a bird's-eye view. In FIG. 2, the traveling road overlook image L includes: division line objects Lm1, Lm2 indicative of division lines of the traveling road on which the vehicle 2 runs and which has three traffic lanes on each side; and traffic zone boundary line object Ls1, Ls2 indicative of vehicle traffic zone boundary lines of the traveling road.  In the traveling road overlook image L, a region between the division line objects Lm1, Lm2 corresponds to a driving lane R1 on which the vehicle 2 runs.  Further, a region between the division line object Lm1 and the traffic zone boundary line object Ls1 corresponds to a left adjacent traffic lane R2 with respect to the driving lane R1.  A region between the division line object Lm2 and the traffic zone boundary line object Ls2 corresponds to a right adjacent traffic lane R3 with respect to the driving lane R1.  If the number of traffic lanes of the traveling road where the vehicle 2 runs changes, the traveling road overlook image L also changes...].  


11.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HIBINO KATSUHIKO(Machine translation of JP 2009069900 A)(hereinafter Hibino) in view  of YAMAMOTO KINJI et al. (Machine translation of JP 2016196217 A)(hereinafter Yamamoto) in further view of Liu et al.(US 9,240,055 B1)(hereinafter Liu) and in further view of Hussin et al.( R. Hussin, M. Rizon Juhari, Ng Wei Kang, R.C. Ismail, A. Kamarudin,Digital Image Processing Techniques for Object Detection From Complex Background Image,Procedia Engineering, Volume 41, 2012, Pages 340-344,ISSN 1877-7058, https://doi.org/10.1016/j.proeng.2012.07.182.) (hereinafter Hussin).
Regarding claim 3, Hibino discloses a map points-of-change detection device [See Figs. 1-4 and par.  0014 regarding vehicle navigation device ] comprising: 
a camera that is configured to capture an image of an area around a vehicle, the camera being provided in the vehicle[See Fig. 1 and par. 0014, 0018, 0025, 0034-0035 regarding in-vehicle camera 4  is provided at a position such as the back side of a rear-view mirror so that the road ahead in the traveling direction of the vehicle is included in the imaging range. The in-vehicle camera 4 repeatedly captures an image of the road in front of the vehicle in accordance with the instruction from the control unit 5, and outputs a signal representing the captured image of the road in front of the vehicle to the control unit 5…];  and
a map storage portion that is configured to store a road map including a road surface map [See Fig. 1 and par. 0014, 0016, 0019, 0024-0025, 0027-0028, 0030, 0040, 0050-0051 regarding the map data storage unit 2 is for inputting road map data for drawing a road map such as road data and background data into the control unit 5. Further, as will be described later, when the updated data of the road map is received from the external data management server, the updated data is stored.In order to read / write the road map data in this way, a readable / writable hard disk, DVD-RW, DVD-RAM, or the like is used as the storage medium of the map data storage unit 2.].
Hibino does not explicitly disclose a bird's-eye-view transformation section that is configured to transform the image captured by the camera into a bird's-eye view image.
[See at least Figs. 2-3, 6-7, par. 0024, 0029, 0032-0039,  0045,   0054 regarding  acquisition unit 401 is configured to acquire a plurality of captured images captured by the plurality of cameras 16 as peripheral information indicating the situation around the vehicle 1. The image processing unit 402 generates a bird's-eye view image (see FIGS. 6 and 7) of the periphery of the vehicle 1 from above by converting the viewpoints of the plurality of captured images acquired by the acquisition unit 401 and synthesizing them. It is configured in…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hibino with Yamamoto teachings by including “a bird's-eye-view transformation section that is configured to transform the image captured by the camera into a bird's-eye view image” because this combination will have the advantage of providing a method for bird’s eye view imagery in a vehicle monitoring device [See Yamamoto: at least Figs. 2-3, 6-7, par. 0024, 0029, 0032-0039,  0045,   0054].
Further on, Yamamoto teaches a collation processing section that is configured to determine whether a point of change in the road surface map exits by collating the bird's-eye view image with the road surface map, the point of change being a position at which a change has occurred on an actual road surface [See Yamamoto: at least Figs. 2-3, 6-8, par. 0024, 0029, 0032-0039,  0042, 0045,   0055-0060 regarding When the predetermined image presentation condition is satisfied when the vehicle 1 starts from a stop, the read processing unit 404 transfers a past bird's-eye view image (a bird's-eye view image when the vehicle is stopped, FIG. 6) from the bird's-eye view image memory 14 g (RAM 14c, EEPROM 14f). See) is configured to read. Then, the comparison processing unit 405 has a past bird's-eye view image read from the bird's-eye view image memory 14g (a bird's-eye view image when the vehicle is stopped, see FIG. 6) and a current bird's-eye view image (a bird's-eye view image at the time of starting) generated at the time of starting. 7) is configured to be compared. The image presentation conditions include, for example, that the drive source DS is turned from off to on, and that the gear of the vehicle 1 is switched from the stop gear to the running gear while the drive source DS is on. Can be considered.Even under such image presentation conditions, the position of the camera 16 is maintained at a predetermined position in order to ensure the reliability of the bird's-eye view image, that is, all the doors of the vehicle 1 as in the above storage conditions. May be required to be closed (or locked)… More specifically, the output unit 406 is based on the difference between the past bird's-eye view image as the first peripheral information (see FIG. 6) and the current bird's-eye view image as the second peripheral information (see FIG. 7). The difference image (see FIG. 8) is configured to be displayed on the display device 8.In the difference image IM3 of FIG. 8, as an example, the difference between the bird's-eye view image IM1 of FIG. 6 as the past bird's-eye view image and the bird's-eye view image IM2 of FIG. 7 as the current bird's-eye view image, that is, placed around the vehicle 1. A mark M2 indicating an obstacle is displayed…].
Hibino and Yamamoto do not explicitly disclose an obstacle removal processing section that is configured to, with respect to the bird's-eye view image and designate color of an object included in the road surface map, convert at least one color other than the designated color, causing an obstacle included in the bird's-eye view image to be removed, wherein, the collation processing section collates the bird's-eye view image from which the obstacle has been removed with the road surface map.  
However, the detection and removal of obstacles when processing images by replacing pixels in the images in order to remove obstructions was well known in the art at the time of the invention was filed as evident from the teaching of Liu[See at least Figs. 1-9, col. 7 line 42-48, col. 8 lines 60-64, col. 9 lines 50-64, col. 10 lines 3-14, col. 12 lines 34-45 regarding The planar facade image may also be processed by the computing devices 110 in order to identify obstructions.  These obstructions may also be identified as holes to be filled. The image and any identified obstructions or holes to be filled may be converted into a binary image by the computing devices 110.  This binary image may identify or indicate the pixels corresponding to the holes and which require interpolation. In Fig. 5, the pixels of areas 540 and 542 are given a first value (for example 1) to indicate that these pixels are holes to be filled or interpolated (shown as black in binary images 550).  Similarly, the pixels outside of areas 540 and 542 are given a second value (for example 0) to indicate that these pixels are not holes to be filled or interpolated (shown as white in binary image 550… FIG. 8 is an example interpolated image 800 corresponding to images 400, 500, 600 and 700.  Thus, in this example, the interpolation appears to "remove" the obstructions of trees 440 and 442 of image 400 and replaces them with new pixel values as shown in areas 840 and 842 of image 800.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hibino and Yamamoto with Liu teachings by including “an obstacle removal processing section that is configured to, with respect to the bird's-eye view image and designate color of an object included in the road surface map, convert at least one color other than the designated color, causing an obstacle included in the bird's-eye view image to be removed, wherein, the collation processing section collates the bird's-eye view image from which the obstacle has been removed with the road surface map” because this combination will have the advantage of providing a method for removing obstructions or obstacles when processing images [See Liu: t least Figs. 1-9, col. 7 line 42-48, col. 8 lines 60-64, col. 9 lines 50-64, col. 10 lines 3-14, col. 12 lines 34-45].
Hibino, Yamamoto and Liu do not explicitly disclose convert at least one color other than the designated color into black.
However, the detection of objects when processing images and replacing pixels in of the detected objects with black pixels was well known in the art at the time of the invention was filed [See page 341, section 2 Methodology first paragraph and step 4 regarding delete the unrelated region by replacing the color with all black color.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hibino, Yamamoto and Liu with Hussin teachings by including “convert at least one color other than the designated color into black” because this combination will provide an alternate color replacement of pixels of a detected obstruction or object when processing images.
Regarding claim 12,  Hibino, Yamamoto, Liu and  Hussin  teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, when combined with Yamamoto,  Hibino teaches or suggests further comprising: a vehicle position detection section that detects a position of the vehicle [See Hibino: Fig. 1, par. 0014-0015 regarding the position detection unit 1 is composed of a well-known geomagnetic sensor, a gyro sensor, a vehicle speed sensor, a GPS sensor that detects the position of the vehicle based on radio waves from satellites, and the like. Since each of these has an error of different properties, they are configured to be used while being complemented by a plurality of sensors. Depending on the accuracy of each sensor, the position detection unit 1 may be composed of some of the above-mentioned sensors.]; and  
a map generation section that generates a map from the bird's-eye view image by setting a map image determined based on the bird's-eye view image as the map image at the position of the vehicle when the image from which the bird's-eye view image is generated is captured[See Hibino: Fig. 1 and par. 0012, 0016, 0027, 0047-0051 regarding the map data storage unit 2 is for inputting road map data for drawing a road map such as road data and background data into the control unit 5.Further, as will be described later, when the updated data of the road map is received from the external data management server, the updated data is stored… Furthermore, since the external data management server stores not only points with different road shapes but also captured images showing the road conditions at those points, when updating the road map data, the actual road shape is determined by the captured images.].  

12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over HIBINO KATSUHIKO(Machine translation of JP 2009069900 A)(hereinafter Hibino) in view  of YAMAMOTO KINJI et al. (Machine translation of JP 2016196217 A)(hereinafter Yamamoto) in further view of SATO(US 2017/0151910 A1)(hereinafter Sato) in further view of Liu et al.(US 9,240,055 B1)(hereinafter Liu) and in further view of Hussin et al.( R. Hussin, M. Rizon Juhari, Ng Wei Kang, R.C. Ismail, A. Kamarudin, Digital Image Processing Techniques for Object Detection From Complex Background Image,Procedia Engineering, Volume 41, 2012, Pages 340-344,ISSN 1877-7058, https://doi.org/10.1016/j.proeng.2012.07.182.) (hereinafter Hussin).
Regarding claim 2, Hibino, Yamamoto and Sato teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Hibino, Yamamoto and Sato do not explicitly disclose further comprising: an obstacle removal processing section that, with respect to the bird's-eye view image, designates color of an object included in the road surface map, and converts at least one color other than the designated color, causing an obstacle included in the bird's-eye view image to be removed, wherein, the collation processing section collates the bird's-eye view image from which the obstacle has been removed with the road surface map.  
However, the detection and removal of obstacles when processing images by replacing pixels in the images in order to remove obstructions was well known in the art at the time of the invention was filed as evident from the teaching of Liu[See at least Figs. 1-9, col. 7 line 42-48, col. 8 lines 60-64, col. 9 lines 50-64, col. 10 lines 3-14, col. 12 lines 34-45 regarding The planar facade image may also be processed by the computing devices 110 in order to identify obstructions.  These obstructions may also be identified as holes to be filled. The image and any identified obstructions or holes to be filled may be converted into a binary image by the computing devices 110.  This binary image may identify or indicate the pixels corresponding to the holes and which require interpolation. In Fig. 5, the pixels of areas 540 and 542 are given a first value (for example 1) to indicate that these pixels are holes to be filled or interpolated (shown as black in binary images 550).  Similarly, the pixels outside of areas 540 and 542 are given a second value (for example 0) to indicate that these pixels are not holes to be filled or interpolated (shown as white in binary image 550… FIG. 8 is an example interpolated image 800 corresponding to images 400, 500, 600 and 700.  Thus, in this example, the interpolation appears to "remove" the obstructions of trees 440 and 442 of image 400 and replaces them with new pixel values as shown in areas 840 and 842 of image 800.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hibino, Yamamoto and Sato with Liu teachings by including “further comprising: an obstacle removal processing section that, with respect to the bird's-eye view image, designates color of an object included in the road surface map, and converts at least one color other than the designated color, causing an obstacle included in the bird's-eye view image to be removed, wherein, the collation processing section collates the bird's-eye view image from which the obstacle has been removed with the road surface map” because this combination will have the advantage of providing a method for removing obstructions or obstacles when processing images [See Liu: t least Figs. 1-9, col. 7 line 42-48, col. 8 lines 60-64, col. 9 lines 50-64, col. 10 lines 3-14, col. 12 lines 34-45].
Hibino, Yamamoto, Sato and Liu do not explicitly disclose converts at least one color other than the designated color into black.
[See page 341, section 2 Methodology first paragraph and step 4 regarding delete the unrelated region by replacing the color with all black color.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hibino, Yamamoto, Sato and Liu with Hussin teachings by including “converts at least one color other than the designated color into black” because this combination will provide an alternate color replacement of pixels of a detected obstruction or object when processing images.

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HIBINO KATSUHIKO(Machine translation of JP 2009069900 A)(hereinafter Hibino) in view  of YAMAMOTO KINJI et al. (Machine translation of JP 2016196217 A)(hereinafter Yamamoto) in further view of SATO(US 2017/0151910 A1)(hereinafter Sato) and in further view of Gupta et al.(US 2015/0049193 A1)(hereinafter Gupta).
Regarding claim 8,  Hibino, Yamamoto and Sato teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Hibino, Yamamoto and Sato do not explicitly disclose further comprising: a distortion correction processing section that performs distortion correction and volume distortion correction on the image captured by the camera; a vanishing point detection section that detects a vanishing point from the image which has been corrected by the distortion correction processing section; and a camera orientation detection section that detects an orientation of an optical axis of the camera based on a difference between the vanishing point detected by the vanishing point detection section and a position of an image center, wherein, the bird's-eye-view transformation 
However, Gupta , from the same field of endeavor, teaches a distortion correction processing section that performs distortion correction and volume distortion correction on the image captured by the camera[See at least par. 0069 regarding “dewarping" refers to a procedure for devolving distortions produced by a wide angle camera lens.  In the preferred embodiment the vehicular camera employed for the 360 degree composite image is a very wide angle, omni-vision camera, so the original images are distorted.  A dewarping procedure as known in the art per se is necessary to account for this distortion and to convert curvy trajectories to straight trajectories.  Once the convergence point (vanishing point) is found, its coordinates are dewarped to give the final image coordinates.];
a vanishing point detection section that detects a vanishing point from the image which has been corrected by the distortion correction processing section[See at least Figs. 2A-9, 12, 16-28,  par. 0069, 0089, 0143 regarding as shown in Fig. 9,  in a first module 154, the vanishing points are detected using a motion tracking method.  In a following module 156, the vanishing line is estimated based on the locus or collection of the estimated vanishing points for the various steering angles.  The estimated central vanishing point in conjunction with the vanishing line leads to the final module 158 of the OC algorithm--the computation of the three camera rotational angles in the camera coordinate system… Once the convergence point (vanishing point) is found, its coordinates are dewarped to give the final image coordinates],and  a camera orientation detection section that detects an orientation of an optical axis of the camera based on a difference between the vanishing point detected by the vanishing point detection section and a position of an image center, wherein, the bird's-eye-view transformation section transforms the image captured by the camera into the  [See at least Figs. 2A-9, 12, 16-28,  par. 0069, 0089, 0129-0131, 0143 regarding as shown in Fig. 9,  in a first module 154, the vanishing points are detected using a motion tracking method.  In a following module 156, the vanishing line is estimated based on the locus or collection of the estimated vanishing points for the various steering angles.  The estimated central vanishing point in conjunction with the vanishing line leads to the final module 158 of the OC algorithm--the computation of the three camera rotational angles in the camera coordinate system...].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hibino, Yamamoto and Sato with Gupta teachings by including “further comprising: a distortion correction processing section that performs distortion correction and volume distortion correction on the image captured by the camera; a vanishing point detection section that detects a vanishing point from the image which has been corrected by the distortion correction processing section; and a camera orientation detection section that detects an orientation of an optical axis of the camera based on a difference between the vanishing point detected by the vanishing point detection section and a position of an image center, wherein, the bird's-eye-view transformation section transforms the image captured by the camera into the bird's-eye view image by transforming the orientation of the optical axis of the camera detected by the camera orientation detection section into downward from upward” because this combination will have the advantage of providing a method to dynamically calibrate the position or alignment a vehicular camera  [See Gupta: par. 0002].

14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HIBINO KATSUHIKO(Machine translation of JP 2009069900 A)(hereinafter Hibino) in view  of YAMAMOTO KINJI et al. (Machine translation of JP 2016196217 A)(hereinafter Yamamoto) in further view of Liu et al.(US 9,240,055 B1)(hereinafter Liu) and in further view of Hussin et al.( R. Hussin, M. Rizon Juhari, Ng Wei Kang, R.C. Ismail, A. Kamarudin,Digital Image Processing Techniques for Object Detection From Complex Background Image,Procedia Engineering, Volume 41, 2012, Pages 340-344,ISSN 1877-7058, https://doi.org/10.1016/j.proeng.2012.07.182.) (hereinafter Hussin) in further view of Gupta et al.(US 2015/0049193 A1)(hereinafter Gupta).
Regarding claim 11, Hibino, Yamamoto, Liu and Hussin teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
Hibino, Yamamoto, Liu and Hussin do not explicitly disclose further comprising: a distortion correction processing section that performs distortion correction and volume distortion correction on the image captured by the camera; a vanishing point detection section that detects a vanishing point from the image which has been corrected by the distortion correction processing section; and a camera orientation detection section that detects an orientation of an optical axis of the camera based on a difference between the vanishing point detected by the vanishing point detection section and a position of an image center, wherein, the bird's-eye-view transformation section transforms the image captured by the camera into the bird's-eye view image by transforming the orientation of the optical axis of the camera detected by the camera orientation detection section into downward from upward.  
However, Gupta , from the same field of endeavor, teaches a distortion correction processing section that performs distortion correction and volume distortion correction on the image captured by the camera[See at least par. 0069 regarding “dewarping" refers to a procedure for devolving distortions produced by a wide angle camera lens.  In the preferred embodiment the vehicular camera employed for the 360 degree composite image is a very wide angle, omni-vision camera, so the original images are distorted.  A dewarping procedure as known in the art per se is necessary to account for this distortion and to convert curvy trajectories to straight trajectories.  Once the convergence point (vanishing point) is found, its coordinates are dewarped to give the final image coordinates.]; a vanishing point detection section that detects a vanishing point from the image which has been corrected by the distortion correction processing section[See at least Figs. 2A-9, 12, 16-28,  par. 0069, 0089, 0143 regarding as shown in Fig. 9,  in a first module 154, the vanishing points are detected using a motion tracking method.  In a following module 156, the vanishing line is estimated based on the locus or collection of the estimated vanishing points for the various steering angles.  The estimated central vanishing point in conjunction with the vanishing line leads to the final module 158 of the OC algorithm--the computation of the three camera rotational angles in the camera coordinate system… Once the convergence point (vanishing point) is found, its coordinates are dewarped to give the final image coordinates], a camera orientation detection section that detects an orientation of an optical axis of the camera based on a difference between the vanishing point detected by the vanishing point detection section and a position of an image center, wherein, the bird's-eye-view transformation section transforms the image captured by the camera into the bird's-eye view image by transforming the orientation of the optical axis of the camera detected by the camera orientation detection section into downward from upward[See at least Figs. 2A-9, 12, 16-28,  par. 0069, 0089, 0129-0131, 0143 regarding as shown in Fig. 9,  in a first module 154, the vanishing points are detected using a motion tracking method.  In a following module 156, the vanishing line is estimated based on the locus or collection of the estimated vanishing points for the various steering angles.  The estimated central vanishing point in conjunction with the vanishing line leads to the final module 158 of the OC algorithm--the computation of the three camera rotational angles in the camera coordinate system...].
further comprising: a distortion correction processing section that performs distortion correction and volume distortion correction on the image captured by the camera; a vanishing point detection section that detects a vanishing point from the image which has been corrected by the distortion correction processing section; and a camera orientation detection section that detects an orientation of an optical axis of the camera based on a difference between the vanishing point detected by the vanishing point detection section and a position of an image center, wherein, the bird's-eye-view transformation section transforms the image captured by the camera into the bird's-eye view image by transforming the orientation of the optical axis of the camera detected by the camera orientation detection section into downward from upward” because this combination will have the advantage of providing a method to dynamically calibrate the position or alignment a vehicular camera  [See Gupta: par. 0002].

15. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HIBINO KATSUHIKO(Machine translation of JP 2009069900 A)(hereinafter Hibino) in view  of YAMAMOTO KINJI et al. (Machine translation of JP 2016196217 A)(hereinafter Yamamoto) in further view of BRAUNSTEIN et al.(US 2017/0008521 A1)(hereinafter Braunstein) in further view of Gupta et al.(US 2015/0049193 A1)(hereinafter Gupta).
Regarding claim 13, Hibino, Yamamoto and Braunstein teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. 
 Hibino, Yamamoto and Braunstein do not explicitly disclose further comprising:  a distortion correction processing section that performs distortion correction and volume distortion correction on the image captured by the camera; a vanishing point detection section that detects a vanishing point from the image which has been corrected by the distortion correction processing 
However, Gupta , from the same field of endeavor, teaches a distortion correction processing section that performs distortion correction and volume distortion correction on the image captured by the camera[See at least par. 0069 regarding “dewarping" refers to a procedure for devolving distortions produced by a wide angle camera lens.  In the preferred embodiment the vehicular camera employed for the 360 degree composite image is a very wide angle, omni-vision camera, so the original images are distorted.  A dewarping procedure as known in the art per se is necessary to account for this distortion and to convert curvy trajectories to straight trajectories.  Once the convergence point (vanishing point) is found, its coordinates are dewarped to give the final image coordinates.]; a vanishing point detection section that detects a vanishing point from the image which has been corrected by the distortion correction processing section[See at least Figs. 2A-9, 12, 16-28,  par. 0069, 0089, 0143 regarding as shown in Fig. 9,  in a first module 154, the vanishing points are detected using a motion tracking method.  In a following module 156, the vanishing line is estimated based on the locus or collection of the estimated vanishing points for the various steering angles.  The estimated central vanishing point in conjunction with the vanishing line leads to the final module 158 of the OC algorithm--the computation of the three camera rotational angles in the camera coordinate system… Once the convergence point (vanishing point) is found, its coordinates are dewarped to give the final image coordinates], a camera orientation detection section that detects an orientation of an optical axis of the camera based on a difference between the vanishing point [See at least Figs. 2A-9, 12, 16-28,  par. 0069, 0089, 0129-0131, 0143 regarding as shown in Fig. 9,  in a first module 154, the vanishing points are detected using a motion tracking method.  In a following module 156, the vanishing line is estimated based on the locus or collection of the estimated vanishing points for the various steering angles.  The estimated central vanishing point in conjunction with the vanishing line leads to the final module 158 of the OC algorithm--the computation of the three camera rotational angles in the camera coordinate system...].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hibino, Yamamoto and Sato with Gupta teachings by including “further comprising:  a distortion correction processing section that performs distortion correction and volume distortion correction on the image captured by the camera; a vanishing point detection section that detects a vanishing point from the image which has been corrected by the distortion correction processing section; and a camera orientation detection section that detects an orientation of an optical axis of the camera based on a difference between the vanishing point detected by the vanishing point detection section and a position of an image center, wherein, the bird's-eye-view transformation section transforms the image captured by the camera into the bird's-eye view image by transforming the orientation of the optical axis of the camera detected by the camera orientation detection section into downward from upward” because this combination will have the advantage of providing a method to dynamically calibrate the position or alignment a vehicular camera  [See Gupta: par. 0002].


Allowable Subject Matter
16.	Claim 6, 7 and 9 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482